    Case 2:18-cv-01844-GW-KS Document 361 Filed 08/28/19 Page 1 of 1 Page ID #:23016




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER:
 BlackBerry Limited.
                                                                               CV 18-1844-GW (KSx)
                                                 Plaintiff(s)
                                v.

 Facebook, Inc., et al. (Snap, Inc.),
                                                                 MOTION RE: INFORMAL DISCOVERY DISPUTE
                                               Defendant(s)



The parties have requested an informal discovery conference with Magistrate Judge KAREN L. STEVENSON
Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance
with the Magistrate Judge's procedures.
The telephonic discovery conference is scheduled for August 29, 2019 at 3:00 p.m. The call-in information has been
provided to the participating parties by email.



 Dated:          August 28, 2019                                       By:            G. Roberson
                                                                                      Deputy Clerk




CV-19 (07/18)                           MOTION RE: INFORMAL DISCOVERY DISPUTE                          Page 1 of 1
